Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,779,088.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a sound producing device comprising at least one air pulse generating element, each of the at least one air pulse generating element comprising a membrane, 10a first air chamber, wherein a chamber pressure exists in the first air chamber, and at least one opening, wherein the membrane is actuated to change the chamber pressure of the 15first air chamber to generate a plurality of air pulses, the air pulses are propagated through the at least one opening, the air pulses produce a non-zero offset in terms of sound pressure level and the non-zero offset is a deviation from a pressure value of an ambient pressure outside the sound producing device, 20andandandand the sound producing device comprises no valve, wherein each of the air pulses has a pulse cycle, each of the pulse cycles has a pulse-generating time segment and a pulse-isolating time segment in sequence, and a driving signal is applied to actuating the membrane in one of the pulse cycles, and wherein in one of the pulse cycles, the pulse-generating time segment comprises a rising .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8, as broadly claimed, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muza (US 8,897,465).
Regarding claim 1, as broadly claimed, Muza teaches a sound producing device comprising at least one air pulse generating element, (figures 1, 2 and see col. 2, lines 60-67 through col. 2, lines 1-52), each of the at least one air pulse generating element comprising a membrane (205, 210, figure 2), 10a first air chamber (the housing of the speaker 200 and/or 222, 225), wherein a chamber pressure exists in the first air chamber, and at least one opening (230), wherein the at least one opening (230) is permanently opened, wherein the membrane (205) is actuated to change the chamber pressure of the 15first air chamber to generate a plurality of air pulses (col. 2, lines 60-67 through col. 3, lines 1-52), the air pulses are propagated through the at . 
Regarding claim 8, Muza teaches the membrane (205) that is actuated to change a chamber volume inside the first air chamber to change the chamber pressure (col. 2, lines 60-67 through col. 3, lines 1-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muza (US 8,897,465).
Regarding claim 1, as interpreted in a different manner, Muza teaches a sound producing device comprising at least one air pulse generating element, (figures 1, 2 and see col. 2, lines 60-67 through col. 2, lines 1-52), each of the at least one air pulse generating element comprising a membrane (205, 210, figure 2), 10a first air chamber (the housing of the speaker 200 and/or 222, 225), wherein a chamber pressure exists in the first air chamber, and at least one opening (230), wherein the at least one opening (230) is permanently opened, wherein the membrane (205) is actuated to change the chamber pressure of the 15first air chamber to generate a plurality of air pulses (col. 2, lines 60-67 through col. 3, lines 1-52), the air pulses are propagated through the at least one opening (230), and wherein the sound producing device comprises no valve (figures 1, 2, 3).
Muza does not specifically disclose that the air pulses produce a non-zero offset in terms of sound pressure level, and the non-zero offset is a deviation from a pressure value of an ambient pressure outside the sound producing device.  However, Muza does teach the membrane (205) that is actuated to change the chamber pressure of the first air chamber to generate the air pulses (figure 2, col. 2, lines 60-67 through col. 3, lines 1-52).
Therefore, it would have been obvious to one skilled in the art to provide any air pulses in the system of Muza such as providing the air pulses that produce a non-zero offset in terms of sound pressure level, and the non-zero offset is a deviation from a pressure value of an ambient 
Regarding claims 2-4, Muza does not specifically disclose that each of the air pulses has a pulse cycle, wherein a net airflow passing through the at least one opening is zero over the pulse cycle or a net displacement of the membrane is zero over the pulse cycle, or a net sound pressure level of the air pulse over the pulse cycle is not zero.  However, Muza does teach the membrane (205) that can be actuated to change the chamber pressure of the first air chamber to generate the air pulses (see figure 2 and col. 2, lines 60-67 through col. 3, lines 1-52).
Therefore, it would have been obvious to one skilled in the art to provide any net airflow, net displacement or any net sound pressure level of the air pulse in the system of Muza such as providing a net airflow passing through the at least one opening that is zero over the pulse cycle or a net displacement of the membrane that is zero over the pulse cycle, or providing a net sound pressure level of the air pulse over the pulse cycle is not zero for providing a better chamber pressure and depending on the desired frequency characteristics in the system.
Regarding claim 5, Muza does not specifically disclose that each of the air pulses has a pulse cycle, and a value of the chamber pressure of the first air chamber is equal to the pressure value of the ambient pressure outside the sound producing device at an end of the pulse cycle as claimed.  However, Muza does teach the membrane (205) that can be actuated to change the chamber pressure of the first air chamber to generate the air pulses (see figure 2 and col. 2, lines 60-67 through col. 3, lines 1-52).
Therefore, it would have been obvious to one skilled in the art to provide any air pulses and any value of the chamber pressure of the first air chamber in the system of Muza such as providing a value of the chamber pressure of the first air chamber that is equal to the pressure 
Regarding claim 6, Muza does not specifically disclose that the air pulses are aperiodic over a plurality of pulse cycles.  However, Muza does not restrict to any air pulses (col. 2, lines 60-67 through col. 3, lines 1-52); it therefore would have been obvious to one skilled in the art to provide any air pulses in the system of Muza such as providing the air pulses that are aperiodic over a plurality of pulse cycles for an alternate choice depending on the desired frequency characteristics in the system.
Regarding claim 7, Muza does not specifically disclose that the air pulses generated by each of the at least one air pulse generating element have a pulse rate as claimed.  However, Muza does not restrict to any air pulses (col. 2, lines 60-67 through col. 3, lines 1-52); it therefore would have been obvious to one skilled in the art to provide any air pulses in the system of Muza such as providing the air pulses generated by each of the at least one air pulse generating element having a pulse rate that is higher than a maximum human audible frequency for an alternate choice depending on the desired frequency characteristics in the system.
Regarding claim 8, Muza teaches the membrane (205) that is actuated to change a chamber volume inside the first air chamber to change the chamber pressure (col. 2, lines 60-67 through col. 3, lines 1-52).
Regarding claim 12, Muza does not specifically disclose that the air pulses have the same polarity relative to the ambient pressure outside the sound producing device.  However, Muza does not restrict to any air pulses (col. 2, lines 60-67 through col. 3, lines 1-52); it therefore would have been obvious to one skilled in the art to provide any air pulses in the system of Muza 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        



HL
April 10, 2021